 

Case 1:15-cv-01585-JBS-KMW Document 209 Filed 07/15/19 Page 1 of 2 PagelD: 6490

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

OTSUKA PHARMACEUTICAL CO., LTD.,
Plaintiff,
V.
AMNEAL PHARMACEUTICALS LLC and
AMNEAL PHARMACEUTICALS INDIA
PVT. LTD.,

Defendants.

Civil Action No.: 1:15-cv-01585-JBS-KMW

i ee ee a a ee a

 

JOINT STIPULATION OF DISMISSAL

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Otsuka

Pharmaceutical Co. Ltd. and Defendants Amneal Pharmaceuticals LLC and Amneal

Pharmaceuticals India Pvt. Ltd., through their undersigned counsel of record, that all claims,

counterclaims and affirmative defenses in this matter, Civil Action No. 15-cv-01585, concerning

U.S. Patent No. 8,017,615, U.S. Patent No. 8,580,796 and U.S. Patent No. 8,642,760, are hereby

dismissed without prejudice, and without costs, disbursements or attorneys’ fees to any party.

Dated: July 12, 2019 Respectfully submitted,

 

s/_ Melissa A. Chuderewicz
Melissa A. Chuderewicz
PEPPER HAMILTON LLP

(A Pennsylvania Limited Liability
Partnership)

Suite 400

301 Carnegie Center

Princeton, New Jersey 08543-5276
(609) 452-4808

 

s/_ Rebekah Conroy
Rebekah Conroy

STONE CONROY LLC

25A Hanover Road, Suite 301
Florham Park, New Jersey 07932
(973) 400-4181
rconroy@stoneconroy.com

 

 
Case 1:15-cv-01585-JBS-KMW Document 209 Filed 07/15/19 Page 2 of 2 PagelD: 6491

 

chuderem@pepperlaw.com Of counsel:

Ronald M. Daignault
Of counsel: GOLDBERG SEGALLA LLP
James B. Monroe 711 Third Avenue — Suite 1900
Paul W. Browning New York, NY 10017
Eric J. Fues (646) 292-8700
Denise Main rdaignault@goldbergsegalla.com

 

FINNEGAN, HENDERSON,
FARABOW, GARRETT & DUNNER, LLP | Attorneys for Defendants and

901 New York Avenue, N.W. Counterclaim-Plaintiffs Amneal
Washington, DC 20001-4413 Pharmaceuticals LLC and Amneal
(202) 408-4000 Pharmaceuticals India Pvt. Ltd.

Attorneys for Plaintiff and
Counterclaim-Defendant
Otsuka Pharmaceutical Co., Ltd.

 

 

 

 

ORDER
SO ORDERED:

This js day of ae , 2019 pUeeo LHe

JEROME B. SIMANDLE

4b Conkle. tows Ja, UNITED STATES DISTRICT JUDGE
/ ~

 
